
	
		IIA
		110th CONGRESS
		2d Session
		S. J. RES. 30
		IN THE SENATE OF THE UNITED STATES
		
			March 13, 2008
			Ms. Mikulski (for
			 herself, Ms. Klobuchar,
			 Ms. Stabenow, Mr. Coleman, Mr.
			 Harkin, Mr. Casey,
			 Mr. Sanders, Mr. Schumer, Mr.
			 Cardin, Mr. Brown,
			 Ms. Collins, Mr. Leahy, Mrs.
			 Clinton, Mr. Levin,
			 Mr. Kennedy, Mr. Kerry, Mrs.
			 Boxer, Mr. Reid, and
			 Mr. Bingaman) introduced the following
			 joint resolution; which was read twice and referred to the
			 Committee on
			 Finance
		
		JOINT RESOLUTION
		Providing for congressional disapproval
		  under chapter 8 of title 5, United States Code, of the rule submitted by the
		  Centers for Medicare & Medicaid Services within the Department of Health
		  and Human Services relating to optional State plan case management services
		  under the Medicaid program.
	
	
		That Congress disapproves the rule
			 submitted by the Centers for Medicare & Medicaid Services within the
			 Department of Health and Human Services relating to optional State plan case
			 management services under the Medicaid program (published at 72 Fed. Reg. 68077
			 (December 4, 2007)), and such rule shall have no force or effect.
		
